DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	The following is a non-final Office action in response to the Applicant submission received on 01/20/2020.
3.	Claims 1-22 were canceled by a preliminary amendment made by Applicant.
4.    	Claims 23-42 are added.
5.	Claims 23-42 are currently pending and have been examined.

Foreign Priority
6.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
7.	The applicant's oath/declaration filed on 01/20/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
8.	The applicant’s drawings submitted on 01/20/2020 are acceptable for examination purposes.

Information Disclosure Statement

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 23, 30 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 10,554,355 B2 in view of Walton (US 20050195733 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose and render obvious the limitations of the instant claims as shown below in the table.
US Instant Application 16/747,152
US Patent No. 10,554,355 B2
Independent claim 23. A method of decoding, the method comprising: at a wireless device: 

determining a signal quality metric based at least partly on a training portion of a protocol data unit (PDU), wherein the PDU is formatted in accordance with an orthogonal frequency division multiplexing (OFDM) format for which a data portion of resource units (RUs) is allocated for data symbols and a pilot portion of the RUs is allocated for pilot symbols; determining a common phase rotation of the RUs based at least partly on the training portion of the received PDU; 
if the signal quality metric is greater than or equal to a predetermined signal quality threshold, decoding the data symbols in accordance with a compensation of the RUs of the data portion by the common phase rotation and further in accordance with a compensation of frequency dependent interference; 
if the signal quality metric is less than the signal quality threshold, decoding the data symbols in accordance with the compensation of the RUs of the data portion by the common phase rotation and refraining, based on the signal quality metric, from the compensation of the frequency dependent interference, wherein tracking of the common phase rotation and compensation of the frequency dependent interference is dependent on a modulation and coding scheme used to modulate the data symbols. 

Independent claim 1. An apparatus of a wireless device, the apparatus comprising: memory; and processing circuitry, configured to: 
determine, based at least partly on a training portion of a received protocol data unit (PDU), operational parameters including a signal quality metric and a carrier frequency offset (CFO) measurement, the PDU comprising the training portion and a data portion comprising data symbols time-multiplexed with pilot symbols; compare the signal quality metric to a predetermined signal quality threshold and compare the CFO measurement to a predetermined CFO threshold; 
if the signal quality metric is greater than or equal to the signal quality threshold and the CFO measurement is less than the CFO threshold, decode the data portion using phase noise estimates of the pilot symbols; and 

if the signal quality metric is less than the signal quality threshold or the CFO measurement is greater than the CFO threshold, based on the signal quality metric refrain from usage of the phase noise estimates of the pilot symbols to decode the data portion, wherein when the phase noise estimates are used to decode the data portion, the processing circuitry is further configured to use an interpolation type for the phase noise estimates that is dependent on a modulation and coding scheme used to modulate the data symbols, 
the interpolation type comprising non-linear interpolation.
Independent claim 23 is rejected under the obviousness-type double patenting because for the apparatus to perform its function there must be a method to operate the apparatus.

Independent claim 30.  An apparatus for decoding, the apparatus comprising: a processor configured to cause a wireless device to: 
determine a signal quality metric based at least partly on a training portion of a protocol data unit (PDU), wherein the PDU is formatted in accordance with an orthogonal frequency division multiplexing (OFDM) format for which a data portion of resource units (RUs) is allocated for data symbols and a pilot portion of the RUs is allocated for pilot symbols; determine a common phase rotation of the RUs based at least partly on the training portion of the received PDU; 
if the signal quality metric is greater than or equal to a predetermined signal quality threshold, decode the data symbols in accordance with a compensation of the RUs of the data portion by the common phase rotation and further in accordance with a compensation of frequency dependent interference; 
if the signal quality metric is less than the signal quality threshold, decode the data symbols in accordance with the compensation of the RUs of the data portion by the common phase rotation and refraining, based on the signal quality metric, from the compensation of the frequency dependent interference, wherein tracking of the common phase rotation and compensation of the frequency dependent interference is dependent on a modulation and coding scheme used to modulate the data symbols.
Independent claim 1. An apparatus of a wireless device, the apparatus comprising: memory; and processing circuitry, configured to: 
determine, based at least partly on a training portion of a received protocol data unit (PDU), operational parameters including a signal quality metric and a carrier frequency offset (CFO) measurement, the PDU comprising the training portion and a data portion comprising data symbols time-multiplexed with pilot symbols; compare the signal quality metric to a predetermined signal quality threshold and compare the CFO measurement to a predetermined CFO threshold; 
if the signal quality metric is greater than or equal to the signal quality threshold and the CFO measurement is less than the CFO threshold, decode the data portion using phase noise estimates of the pilot symbols; and 
if the signal quality metric is less than the signal quality threshold or the CFO measurement is greater than the CFO threshold, based on the signal quality metric refrain from usage of the phase noise estimates of the pilot symbols to decode the data portion, wherein when the phase noise estimates are used to decode the data portion, the processing circuitry is further configured to use an interpolation type for the phase noise estimates that is dependent on a modulation and coding scheme used to modulate the data symbols, 

Independent claim 37.  A wireless device, comprising: 
a transceiver; and a processor, operably coupled to the transceiver and configured to cause the wireless device to:
determine a signal quality metric based at least partly on a training portion of a protocol data unit (PDU), wherein the PDU is formatted in accordance with an orthogonal frequency division multiplexing (OFDM) format for which a data portion of resource units (RUs) is allocated for data symbols and a pilot portion of the RUs is allocated for pilot symbols; determine a common phase rotation of the RUs based at least partly on the training portion of the received PDU; 

if the signal quality metric is greater than or equal to a predetermined signal quality threshold, decode the data symbols in accordance with a compensation of the RUs of the data portion by the common phase rotation and further in accordance with a compensation of frequency dependent interference; 
if the signal quality metric is less than the signal quality threshold, decode the data symbols in accordance with the compensation of the RUs of the data portion by the common phase rotation and refraining, based on the signal quality metric, from the compensation of the frequency dependent interference, wherein tracking of the common phase rotation and compensation of the frequency dependent interference is dependent on a modulation and coding 

Independent claim 1. An apparatus of a wireless device, the apparatus comprising: 
memory; and processing circuitry, configured to: 
determine, based at least partly on a training portion of a received protocol data unit (PDU), operational parameters including a signal quality metric and a carrier frequency offset (CFO) measurement, the PDU comprising the training portion and a data portion comprising data symbols time-multiplexed with pilot symbols; compare the signal quality metric to a predetermined signal quality threshold and compare the CFO measurement to a predetermined CFO threshold; 
if the signal quality metric is greater than or equal to the signal quality threshold and the CFO measurement is less than the CFO threshold, decode the data portion using phase noise estimates of the pilot symbols; and 

if the signal quality metric is less than the signal quality threshold or the CFO measurement is greater than the CFO threshold, based on the signal quality metric refrain from usage of the phase noise estimates of the pilot symbols to decode the data portion, wherein when the phase noise estimates are used to decode the data portion, the processing circuitry is further configured to use an interpolation type for the phase noise estimates that is dependent on a 
the interpolation type comprising non-linear interpolation. 


Regarding claims 23, 30, 37 (Instant Application 16/747,152), claim 1 (US Patent No.10,554,355 B2) discloses most of the claim limitations but fails to teach: wherein the PDU is formatted in accordance with an orthogonal frequency division multiplexing (OFDM) format for which a data portion of resource units (RUs) is allocated for data symbols; and determine a common phase rotation of the RUs based at least partly on the training portion of the received PDU.
However, Walton (US 20050195733 A1) from a similar field of endeavor discloses wherein the PDU is formatted in accordance with an orthogonal frequency division multiplexing (OFDM) format for which a data portion of resource units (RUs) is allocated for data symbols; and determine a common phase rotation of the RUs based at least partly on the training portion of the received PDU (Walton, Fig. 1, 2, para. 28, 56, 86, 178: FIG. 2 shows an exemplary protocol data unit ( PDU) format 200 that may be used for system 100. Each data unit and its signaling portion are OFDM modulated to form a signaling/data portion 240 of a PDU 230. The data unit is transmitted across both subbands and symbol periods in the data portion of the PDU. PDU 230 further includes a preamble 240 that carries one or more types of pilot used for various purposes by the receiving entity. Moreover, section 86 discloses applying a rotation phase of each data symbol in a pseudo-random manner that is known by both the transmitting and receiving entities).
It would have been obvious to one of ordinary skill in the art before to the effective date of the claimed invention to combine the teaching of cited US Patent (No.10,554,355 B2) with the teaching of Walton (US 20050195733 A1) by formatting the PDU in accordance with an orthogonal frequency division multiplexing (OFDM) format for which a data portion of resource units (RUs) is allocated for data symbols as taught by Walton. The motivation would have been to provide techniques for transmitting data in a multi-antenna communication system that utilizes orthogonal frequency division multiplexing (OFDM).
Applicant merely changes the scope of the instant claims by deleting “a carrier frequency offset (CFO) measurement” which includes in the operational parameters, and “the interpolation type comprising non-linear interpolation”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); 
Dependent claims 24-29, 31-36, 39-42 are rejected based on the rejection of their respective parent claims 23, 30, and 37.
Claims 23-42 would be allowable if a terminal disclaimer (TD) is filed to overcome the current nonstatutory obviousness-type double patenting rejection.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
*	Barriac et al. (US 20140198872 A1) discloses a method and apparatus that involves receiving a message from a wireless network (1005). Determination is made whether the message includes errors caused by bursty interference (1008) by tracking phase and frequency offsets for a pilot channel, applying corrections to a data channel based on the tracked phase and the frequency offsets, and detecting the bursty interference based on the tracked phase and the frequency offsets. Moreover, Barriac discloses the wireless device can determine that burst interference is present when the most recent offset is greater than one standard deviation above the mean of historical offsets, then the wireless device refrains from applying the data corrections when it detects bursty interference.
*	Thesling et al. (US 20060067432 A1) discloses systems and methods to facilitate coarse frequency and frame recovery. The coarse frequency and frame 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.